DETAILED ACTION
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Richard Schnizer, Art Unit 1635.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 	Claims 1 and 4-7 remain pending and are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 4-7are rejected under 35 U.S.C. 103 as being unpatentable over Kariko et al (US 20110143397, of record) taken with the evidence of Hoerr et al (US 20100189729).
Kariko provided guidance for the construction of synthetic mRNAs.  Kariko taught that all or nearly all of the uridine nucleosides in the first single-stranded mRNA may be replaced by pseudouridine nucleosides (paragraph 12), such as 1-methyl-pseudouridine (paragraph 140). Kariko also taught that in some embodiments, the mRNA is polyadenylated with a tail of 50-200 nucleotides, e.g., preferably 100-200, 150-200 nucleotides, or greater than 150 nucleotides. Also, to maximize efficiency of expression in the cells, it is preferred that the majority of mRNA molecules contain a cap. Moreover, certain 5' and 3' UTRs, such as those for alpha and beta globins are known to improve mRNA stability and expression of mRNAs. Thus, in some preferred embodiments, the mRNAs exhibit a 5' UTR and/or a 3' UTR that results in greater mRNA stability and higher expression of the mRNA in the cells (e.g., an alpha globin or a beta globin 5' UTR and/or 3' UTR).  See paragraph 36. In some preferred embodiments, the mRNA used in the methods of the present invention has a cap with a cap1 structure (paragraph 37). 
Accordingly, Kariko anticipated or rendered obvious an mRNA comprising a 5’-cap such as cap1, a 5’-UTR, an open reading frame, an alpha globin 3’-UTR, and a poly-A tail of at least 160 nucleotides in length wherein the open reading frame consisted of 1-methyl-pseudouridine nucleotides, cytosine nucleotides, adenine nucleotides, and guanine nucleotides.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Kariko to use 1-ethylpseudouridine nucleotides instead of 1-methylpseudouridine nucleotides. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. Homologs that differ by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP 2144.09. In this case the modified nucleotide 1-ethylpseudouridine differs from 1-methylpseudouridine by only a single methylene group (1-ethyl vs 1-methyl), and so is considered to be a homolog of sufficiently close structural similarity that there is a presumed expectation that it will have similar properties to 1-methylpseudouridine.  One of ordinary skill would have reasonably expected 1-ethylpseudouridine to be able to substitute functionally for 1-methylpseudouridine in an mRNA because the uridine moiety would have the same hydrogen bonding potential and so would not alter codon recognition during protein synthesis. The difference in size between the two nucleotides is very small, providing a reasonable expectation of being recognized by RNA polymerase during RNA synthesis. One of ordinary skill in organic chemistry would have been capable of synthesizing 1-ethyl-pseudo-UTP for use in making the mRNA in view prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Rejections over patent documents that recite 1-ethyl-pseudouridine in the claims
A search of the patent literature reveals 17 issued US patents and 15 pending patent applications with an inventor and/or assignee in common with the instant application and claims that conflict with those of the instant application because they claim the use of 1-ethyl-pseudouridine in an RNA encoding an open reading frame that is intended for use in the expression of the open reading frame in a eukaryotic cell. Each of the patents and applications claims the use of 1-ethyl-pseudouridine in the RNA, but most of them do not claim RNAs in which the open reading frame consists of 1-ethyl-pseudouridine nucleotides, cytosine nucleotides, adenine nucleotides, and 
Those of ordinary skill in the art at the time of the invention were well aware of the advantages of constructing synthetic RNAs comprising a 5’-cap, 5’- and 3’-UTRs, and a poly-A tail as these elements were known to influence the stability of the RNA as well as the efficiency of its translation. For example, Kariko et al (US 20110143397) provided guidance for the construction of synthetic mRNAs.  Kariko taught that “all or nearly all of the uridine nucleosides in the first single-stranded mRNA are replaced by pseudouridine nucleosides (paragraph 12), such as 1-methyl-pseudouridine (paragraph 140). Kariko also taught that in some embodiments, the mRNA is polyadenylated with a tail of 50-200 nucleotides, e.g., preferably 100-200, 150-200 nucleotides, or greater than 150 nucleotides. Also, to maximize efficiency of expression in the cells, it is preferred that the majority of mRNA molecules contain a cap. Moreover, certain 5' and 3' UTRs, such as those for alpha and beta globins are known to improve mRNA stability and expression of mRNAs. Thus, in some preferred embodiments, the mRNAs exhibit a 5' UTR and/or a 3' UTR that results in greater mRNA stability and higher expression of the mRNA in the cells (e.g., an alpha globin or a beta globin 5' UTR and/or 3' UTR).  See paragraph 36. In some preferred embodiments, the mRNA used in the methods of the present invention has a cap with a cap1 structure (paragraph 37). Accordingly, it would have been obvious to have modified the 1-ethyl-pseudouridine RNAs of the listed 
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately over the claims of each one of U.S. Patent Nos. 10064934, 10064935 (of record), 10124055, 10238731, 10272150, 10273269, 10383937, 10493143, 10517940, 10543269, 10653767, 10675342, 10695419, 10702599, 10702600, 10716846, and 10730924, each in view of Kariko et al (US 20110143397). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed above.
Below is a list of representative claims, or portions thereof, from each patent.
US 10064934

1. A respiratory virus vaccine comprising: (a) an isolated messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame… .

2. The respiratory virus vaccine of claim 1, wherein the isolated mRNA polynucleotide of (a) and/or (b) further encodes a 5' terminal cap, 7mG(5')ppp(5')NlmpNp. Please note that this is Cap1.

3. The respiratory virus vaccine of claim 1, wherein at least 80% of the uracil in the open reading frame of (a) and/or (b) have a chemical modification selected from N1-methyl-pseudouridine or N1-ethyl-pseudouridine. 


US 10064935 

1. A human cytomegalovirus (hCMV) vaccine comprising: (a) at least one messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame encoding a hCMV gH polypeptide; (b) at least one mRNA polynucleotide comprising an open reading frame… .

2. The hCMV vaccine of claim 1, wherein the at least one mRNA polynucleotide of (a)-(f) further encodes at least one 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 
 3. The hCMV vaccine of claim 1, wherein at least 80% of the uracil in the open reading frame of (a)-(f) have a chemical modification selected from N1-methyl-pseudouridine or N1-ethyl-pseudouridine. 


US 10124055

1. An immunogenic composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding an antigenic Zika virus (ZIKV)… .

2. The immunogenic composition of claim 1, wherein the RNA polynucleotide further encodes at a 5' terminal cap, 7mG(5')ppp(5')N1mpNp. 
3. The immunogenic composition of claim 1, wherein at least 80% of the uracil in the open reading frame has a chemical modification selected from N1-methyl-pseudouridine and N1-ethyl-pseudouridine. 


US 10238731

1. A Chikungunya virus (CHIKV) vaccine comprising at least one ribonucleic acid (RNA) polynucleotide having an open reading frame… .

3. The CHIKV vaccine of claim 1, wherein the at least one RNA polynucleotide further encodes at least one 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 
4. The CHIKV vaccine of claim 1, wherein at least 80% of the uracil in the open reading frame have a chemical modification selected from N1-methyl-pseudouridine or N1-ethyl-pseudouridine.


US 10272150

1. A method comprising administering to a subject a respiratory virus vaccine that comprises (a) an isolated messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame… .

2. The method of claim 1, wherein the isolated mRNA polynucleotide of (a) and/or (b) further encodes a 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 
3. The method of claim 1, wherein at least 80% of the uracil in the open reading frame of (a) and/or (b) have a chemical modification selected from N1-methyl-pseudouridine or N1-ethyl-pseudouridine.


US 10273269

1. An immunogenic composition, comprising a cationic lipid nanoparticle (LNP) encapsulating messenger ribonucleic acid (mRNA) having an open reading 

2. An immunogenic composition, comprising a cationic lipid nanoparticle (LNP) encapsulating (a) a messenger ribonucleic acid (mRNA) having an open reading frame encoding a Zika Virus (ZIKV) prM antigen, a ZIKV E antigen, and a 5' terminal cap; and (b) a mRNA having an open reading frame encoding a pan HLA DR-binding epitope (PADRE), and a 5' terminal cap, wherein the cationic lipid nanoparticle comprises a cationic lipid, a PEG-modified lipid, a sterol and a non-cationic lipid.

5. The immunogenic composition of claim 1, wherein at least 80% of the uracil in the open reading frame has a chemical modification. 

6. The immunogenic composition of claim 5, wherein the chemical modification is N1-methylpseudouridine or N1-ethylpseudouridine. 

8. The immunogenic composition of claim 1, wherein the 5' terminal cap is 7mG(5')ppp(5')N1mpNp.  This is Cap1 according to US20160032273 para 93

19. The immunogenic composition of claim 2, wherein at least 80% of the uracil in at least one of the open reading frames has a chemical modification. 

20. The immunogenic composition of claim 19, wherein the chemical modification is N1-methylpseudouridine or N1-ethylpseudouridine.

22. The immunogenic composition of claim 2, wherein at least one of the 5' terminal caps is 7mG(5')ppp(5')N1mpNp.


US 10383937

1. A method of treating or inhibiting human cytomegalovirus (hCMV) infection or preventing symptoms associated with HCMV infection, comprising administering to a subject a hCMV vaccine that comprises (a) a messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame… . 

2. The method of claim 1, wherein the mRNA polynucleotide of (a)-(f) further encodes a 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 

3. The method of claim 1, wherein at least 80% of the uracil in the open reading frame of (a)-(f) have a chemical modification selected from 1-methyl-pseudouridine or 1-ethyl-pseudouridine.

19. A method of treating or inhibiting human cytomegalovirus (hCMV) infection or preventing symptoms associated with HCMV infection, comprising administering to a subject a hCMV vaccine that comprises (a) a RNA polynucleotide 
21. The method of claim 19, wherein the RNA polynucleotides further comprise a polyA tail.


US 10493143



6. The vaccine of claim 1, wherein the mRNA polynucleotide comprises at least one chemical modification. 

7. The vaccine of claim 6, wherein the chemical modification is selected from pseudouridine, N1-methylpseudouridine, N1-ethylpseudouridine, 2-thiouridine, 4'-thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-1-methyl-1-deaza-pseudouridine, 2-thio-1-methyl-pseudouridine, 2-thio-5-aza-uridine, 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-1-methyl-pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine and 2'-O-methyl uridine. 

 9. The vaccine of claim 7, wherein the chemical modification is a N1-methylpseudouridine or N1-ethylpseudouridine. 

 12. The vaccine of claim 11, wherein 100% of the uracil in the open reading frame has a chemical modification. 

 13. The vaccine of claim 1, wherein the mRNA polynucleotide further encodes a 5' terminal cap. 

 14. The vaccine of claim 13, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp. 


US 10517940

1. A method of inducing an immune response in a subject, the method comprising administering to the subject an immunogenic composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame…  .

9. The method of claim 1, wherein the RNA polynucleotide further encodes a 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 

10. The method of claim 1, wherein at least 80% of the uracil in the open reading frame has a chemical modification selected from N1-methyl-pseudouridine and N1-ethyl-pseudouridine.


US 10543269

1. A human metapneumovirus (hMPV) vaccine, comprising: an isolated messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame… .

3. The hMPV vaccine of claim 1, wherein the isolated mRNA polynucleotide further encodes a 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 

4. The hMPV vaccine of claim 1, wherein at least 80% of the uracil in the open reading frame comprises a chemical modification selected from N1-methyl-pseudouridine and N1-ethyl-pseudouridine.




US 10653767

1. A method comprising administering to a subject an immunogenic composition comprising a messenger ribonucleic acid (mRNA) that comprises an open reading frame… .

6. The method of claim 1, wherein the immunogenic composition further comprises a 5' untranslated region (UTR) comprising a sequence selected from SEQ ID NO:13 and SEQ ID NO:14. 

7. The method of claim 1, wherein the immunogenic composition further comprises a 3' UTR comprising a sequence selected from SEQ ID NO:15 and SEQ ID NO:16. SID 16 is from aglobin… .
 
9. The method of claim 1, wherein at least 80% of uracil nucleotides in the ORF have a chemical modification selected from N1-methyl-pseudouridine or N1-ethyl-pseudouridine. 

12. A method comprising administering to a subject an immunogenic composition comprising a messenger ribonucleic acid (mRNA) that comprises a 5' UTR, an open reading frame (ORF) encoding a JEV signal peptide fused to a Zika virus (ZIKV) prME protein, and a 3' UTR… .

US 10675342
1. A method of inducing an immune response in a subject, the method comprising administering to the subject a Chikungunya virus (CHIKV) vaccine comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame

9. The method of claim 1, wherein the RNA polynucleotide further encodes 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 

10. The method of claim 1, wherein at least 80% of the uracil in the open reading frame have a chemical modification selected from N1-methyl-pseudouridine or N1-ethyl-pseudouridine. 


US 10695419

1. A human cytomegalovirus (hCMV) vaccine comprising: i) at least one RNA polynucleotide having one or more open reading frames…  .

2. The hCMV vaccine of claim 1, wherein the RNA polynucleotide of (i)-(iii) further encode a 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 

3. The hCMV vaccine of claim 1, wherein at least 80% of the uracil in the open reading frame of (i)-(iii) have a chemical modification selected from 1-methyl-pseudouridine or 1-ethyl-pseudouridine.

18. A human cytomegalovirus (hCMV) vaccine comprising: (a) at least one RNA polynucleotide comprising nucleotides 46-2437 of SEQ ID NO: 189, (b) at least one RNA polynucleotide comprising nucleotides 46-1045 of SEQ ID NO: 


US 10702599

1. A human parainfluenza virus type 3 (hPIV3) vaccine, comprising: an isolated messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame… .

3. The hPIV3 vaccine of claim 1, wherein the isolated mRNA polynucleotide further encodes a 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 

4. The hPIV3 vaccine of claim 1, wherein at least 80% of the uracil in the open reading frame comprises a chemical modification selected from N1-methyl-pseudouridine and N1-ethyl-pseudouridine. 

11. The hPIV3 vaccine of claim 1, wherein the isolated mRNA polynucleotide further comprises 5' terminal cap, a 5' UTR, a 3' UTR, and a polyA tail.


US 10702600

1. A composition, comprising: a messenger ribonucleic acid (mRNA) comprising an open reading frame encoding a betacoronavirus (BetaCoV) S protein or S protein subunit formulated in a lipid nanoparticle.

4. The composition of claim 1, wherein the mRNA further comprising a 5' untranslated region (UTR) and a 3' UTR.

5. The composition of claim 4, wherein the mRNA further comprises a poly(A) tail. 

6. The composition of claim 4, wherein the mRNA further comprises a 5' cap analog. 

7. The composition of claim 6, wherein the 5' cap analog is 7mG(5')ppp(5')NlmpNp. This is Cap1 according to US20160032273 para 93

8. The composition of claim 1, wherein the mRNA comprises a chemical modification. 

9. The composition of claim 8, wherein the chemical modification is a 1-methylpseudouridine modification or a 1-ethylpseudouridine modification. 

10. The composition of claim 8, wherein at least 80% of the uracil in the open reading frame has a chemical modification. 


US 10716846

1. A human cytomegalovirus (hCMV) vaccine comprising: (a) at least one messenger ribonucleic acid (mRNA) polynucleotide comprising nucleotides 46-2437 of SEQ ID NO: 108 encoding hCMV gH… wherein each of the mRNA polynucleotides of (a)-(f) further comprises a polyA tail… .

2. The hCMV vaccine of claim 1, wherein the at least one mRNA polynucleotide of (a)-(f) further encodes at least one 5' terminal cap, 7mG(5')ppp(5')NlmpNp. 
3. The hCMV vaccine of claim 1, wherein at least 80% of the uracil in the open reading frame of (a)-(f) have a chemical modification selected from N1-methyl-pseudouridine or N1-ethyl-pseudouridine. 

6. The hCMV vaccine of claim 1, wherein the polyA tail is 100 nucleotides in length.


US 10730924
1. A composition comprising an mRNA polynucleotide having an open reading frame…  .

8. The composition of claim 1, wherein the mRNA comprises at least one chemical modification. 

9. The composition of claim 8, wherein the chemical modification is selected from pseudouridine, 1-methylpseudouridine, 1-ethyl pseudouridine,… .





Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable, separately over the claims of each one of copending Application Nos. 16/880829, 15/674569, 15/767613, 15/767600, 15/767618,  16/362366, 16/496135,  16/608451, 16/494162,  16/494130, 16/494130, 16/833409, 16/850519, 16/853973, and 16/897734, each in view of Kariko et al (US 20110143397). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed above. These are provisional nonstatutory double patenting rejections.
Below is a list of representative claims, or portions thereof, from each application.
16/880829

136. A method comprising administering to a subject a messenger ribonucleic acid (mRNA) comprising an open reading frame… .

142.    (Previously presented) The method of claim 136, wherein the mRNA further comprises a 5' untranslated region and a 3' untranslated region.

143.    (Previously presented) The method of claim 136, wherein the mRNA further comprises a poly (A) tail.

144.    (Previously presented) The method of claim 136, wherein the mRNA further comprises a 5' cap analog.

145.    (Previously presented) The method of claim 144, wherein the 5' cap analog is 7mG(5')ppp(5')NlmpNp.

146.    (Previously presented) The method of claim 136, wherein the mRNA comprises a chemical modification.

147.    (Previously presented) The method of claim 146, wherein the chemical modification is a 1-methylpseudouridine modification or a 1-ethylpseudouridine modification.

148.    (Previously presented) The method of claim 146, wherein at least 80% of the uracil in the open reading frame of the mRNA has a chemical modification.


15/674569 

105.    (Currently amended) A human cytomegalovirus (hCMV) vaccine comprising:
(a) at least one messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame … .

106.    (Currently amended) The hCMV vaccine of claim 105, wherein the at least one mRNA polynucleotide of (a)-(f) further encodes at least one 5' terminal cap, 7mG(5')ppp(5')NlmpNp.

107.    (Previously presented) The hCMV vaccine of claim 105, wherein at least 80% of the uracil in the open reading frame of (a)-(f) have a chemical modification selected from N1-methyl-pseudouridine or N1-ethyl-pseudouridine.


15/767613

1.    (Currently Amended) A respiratory syncytial virus (RSV) composition, comprising: a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame… .

15. The RSV composition of claim 14, wherein the chemical modification is selected from the group consisting of pseudouridine, 1-methylpseudouridine, 1-ethylpseudouridine, … .

24.    (Previously Presented) The RSV composition of claim 1, wherein the RNA polynucleotide further comprises a 5' terminal cap.




15/767600

13.    (Currently Amended) An immunogenic composition, comprising: a lipid nanoparticle and a ribonucleic acid (RNA) polynucleotide having an open reading frame… .

36.    (Previously Presented) The immunogenic composition of claim 13, wherein the RNA polynucleotide comprises at least one chemical modification.

37.    (Currently Amended) The immunogenic composition of claim 36, wherein the chemical modification is selected from pseudouridine, Nl-methylpseudouridine, Nl-ethylpseudouridine, 2-thiouridine, 4’-thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-l-methyl-1-deaza-pseudouridine, 2-thio-1-methyl-pseudouridine, 2-thio-5-aza-uridine, 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-l-methyl-pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-mcthoxyuridinc, and 2’-O-methyl uridine.

39.    (Currently Amended) The immunogenic composition of claim 37, wherein the chemical modification is a Nl-methylpseudouridine or Nl-ethylpseudouridine.

43. (Currently Amended) The immunogenic composition of claim 13, wherein the RNA polynucleotide further encodes at least one 5' terminal cap.


15/767618  

1.    (Currently amended) [[An]]  A composition comprising: a messenger ribonucleic acid (mRNA) polynucleotide  comprising an open reading frame… .

5.    (Currently amended) The  composition of claim 1, wherein the RNA polynucleotide comprises a chemical modification.

16.    (Currently amended) The  composition of claim 15, wherein the chemical modification is selected from pseudouridine, Nl-methylpseudouridine, Nl-ethylpseudouridine, 2-thiouridine, 4’-thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-l-methyl-1-deaza-pseudouridine, 2-thio-1-methyl-pseudouridine, 2-thio-5-aza-uridine, 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-l-methyl-pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine and 2’-0-methyl uridine.

18.    (Currently amended) The  composition of claim 15, wherein the chemical modification is a Nl-methylpseudouridine or Nl-ethylpseudouridine.

19.    (Currently amended) The  composition of claim 15, wherein at least 80% of the uracil in the open reading frame has a chemical modification.



23.    (Currently amended) The  composition of claim 22, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp.
 
15/767609    
1.    (Currently Amended)  A composition, comprising: ribonucleic acid (RNA) polynucleotide comprising an open reading frame encoding… .

59.    (Currently Amended) The  composition of claim 1, wherein the RNA polynucleotide comprises a chemical modification.

60.    (Currently Amended) The  composition of claim 59, wherein the chemical modification is selected from pseudouridine, Nl-methylpseudouridine, Nl-ethylpseudouridine, 2-thiouridine, 4’-thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-l-methyl-1-deaza-pseudouridine, 2-thio-l-methyl-pseudouridine, 2-thio-5-aza-uridine , 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-l-methyl-pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine, and 2’-O-methyl uridine.


16/362366

31.     A  method comprising administering to the subject a composition comprising a cationic lipid nanoparticle (LNP) encapsulating messenger ribonucleic acid (mRNA) having an open reading frame… .

108.    (Previously presented) The method of claim 31, wherein at least 80% of the uracil in the open reading frame has a chemical modification.

109.    (Previously presented) The method of claim 108, wherein the chemical modification is Nl-methylpseudouridine or Nl-ethylpseudouridine.

111.    (Currently amended) The method of claim 31, wherein the mRNA comprises a 5’ terminal cap.

119.    (Currently amended) A method comprising administering to the subject  a composition comprising a cationic lipid nanoparticle (LNP) encapsulating (a) a messenger ribonucleic acid (mRNA) having an open reading frame… .
 
122.    (Previously presented) The method of claim 119, wherein at least 80% of the uracil in the open reading frame of (a) has a chemical modification, and/or at least 80% of the uracil in the open reading frame of (b) has a chemical modification.

123.    (Previously presented) The method of claim 122, wherein the chemical modification of (a) and/or (b) is Nl-methylpseudouridine or Nl-ethylpseudouridine.

125.    (Currently amended) The method of claim 119, wherein the mRNA of (a) and/or (b) comprises a 5’ terminal cap.


16/496135
 
1.    A bacterial vaccine, comprising:at least one RNA polynucleotide having an open reading frame encoding at least one mutated bacterial antigenic polypeptide, wherein the mutated bacterial antigenic polypeptide comprises at least one asparagine (Asn) amino acid of a corresponding wild type bacterial antigenic polypeptide which has been replaced with a non-Asn amino acid.
37.    The bacterial or Streptococcal vaccine of any one of claims 1-17 and 20-36, wherein the at least one RNA polynucleotide comprises at least one chemical modification.

4.    The bacterial or Streptococcal vaccine of claim 37 or 38, wherein 100% of the uracil in the open reading frame is modified to include Nl-methyl pseudouridine at the 5-position of the uracil.

45.    The bacterial or Streptococcal vaccine of any one of claims 1-17 and 20-36, wherein at least one RNA polynucleotide further encodes at least one 5' terminal cap.

46.    The bacterial or Streptococcal vaccine of claim 45, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp.


16/608451

1.    (Currently Amended) A herpes simplex virus (HSV) vaccine, comprising: a ribonucleic acid (RNA) polynucleotide having an open reading frame (ORF)… .

22.    (Currently Amended) The vaccine of claim 1  wherein  the RNA polynucleotide[[s]] comprises  a chemical modification.

29.    (Currently Amended) The vaccine of claim 1 , wherein the RNA polynucleotide further encodes at least one 5’ terminal cap.


16/494162

1. (Currently amended) A composition comprising an RNA polynucleotide having an open reading frame encoding… .

52.    (Previously presented) The composition of claim 1, wherein the RNA polynucleotide comprises a chemical modification.

54.    (Previously presented) The composition of claim 52, wherein the chemical modification is selected from the group consisting of pseudouridine, Nl-methylpseudouridine, Nl-ethylpseudouridine, 2-thiouridine, 4’-thiouridine, 5-methylcytosine, 2-thio-l-methyl-1-deaza-pseudouridine, 2-thio-1-methyl-pseudouridine, 2-thio-5-aza-uridine, 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-l-methyl-pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine, and 2’-O-methyl uridine.


16/494130



22.    (Currently Amended) The vaccine of claim 1, wherein the one RNA polynucleotide comprises  a chemical modification.

23.    (Currently Amended) The vaccine of claim 22, wherein the chemical modification is selected from the group consisting of pseudouridine, [[N]]l-methylpseudouridine, [[N]]l-ethylpseudouridine, 2-thiouridine, 4’-thiouridine, 5-methylcytosine, 2-thio-l-methyl-1-deaza-pseudouridine, 2-thio-l-methyl-pseudouridine, 2-thio-5-aza-uridine , 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-… .


16/494130
 
1. (Currently amended) A composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame… .

22.    (Currently amended) The composition of claim 1, wherein the RNA polynucleotide comprises a chemical modification.

25.    (Currently amended) The composition of claim 23, wherein the chemical modification is a 1-methylpseudouridine or 1-ethylpseudouridine.

29.    (Currently amended) The composition of claim 1, wherein the RNA polynucleotide further encodes a 5' terminal cap.

30.    (Currently amended) The composition of claim 29, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp.


16/833409 
    
105. (Currently
 Amended) A human cytomegalovirus (hCMV) immunogenic composition comprising: (a) at least one messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame… .
 
118.    (Currently Amended) The hCMV immunogenic composition of claim 105, wherein [[the]] at least one mRNA polynucleotide comprises at least one chemical modification.

119.    (Previously Presented) The hCMV immunogenic composition of claim 118, wherein the chemical modification is selected from pseudouridine, 1-methylpseudouridine, 1-ethylpseudouridine, 2-thiouridine, 4’-thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-l-methyl-l-deaza-pseudouridine, 2-thio-l-methyl-pseudouridine, 2-thio-5-aza-uridine, 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-l-methyl-pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine, and 2’-O-methyl uridine.

120.    (Previously Presented) The hCMV immunogenic composition of claim 119, wherein the chemical modification is a 1-methylpseudouridine or 1-ethylpseudouridine.

122.    (Currently Amended) The hCMV immunogenic composition of claim 105, wherein the  at least one mRNA polynucleotide further includes a 5' terminal cap.

123.    (Previously Presented) The hCMV immunogenic composition of claim 122, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp.

126.    (Previously Presented) A method of inducing an antigen-specific immune response in a subject, the method comprising administering to the subject the immunogenic composition of claim 105 in an amount effective to produce an antigen-specific immune response in the subject.

134.    (Previously Presented) The method of claim 127, wherein the mRNA polynucleotides further comprise poly A tails.


16/850519

186.    (New) A composition comprising a messenger ribonucleic acid (mRNA) comprising an open reading frame… .

189.    (New) The composition of claim 186, wherein the mRNA comprises a chemical modification.

190.    (New) The composition of claim 189, wherein the chemical modification is 1-methylpseudouridine or 1-ethylpseudouridine.

192.    (New) The composition of claim 186, wherein the RNA polynucleotide further comprises a 5' terminal cap.

193.    (New) The composition of claim 192, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp.

198.    (New) A composition comprising:
an mRNA comprising an open reading frame encoding a ZIKV polypeptide having at least 95% identity to the amino acid sequence of SEQ ID NO: 219 and a lipid nanoparticle that comprises 20-60 mol% ionizable cationic lipid, 5-25 mol% neutral lipid, 25-55 mol% sterol, and 0.5-15 mol% PEG-modified lipid.
201.    (New) The composition of claim 200, wherein the mRNA comprises a chemical modification selected from 1-methylpseudouridine or 1-ethylpseudouridine.

203.    (New) The composition of claim 202, wherein the mRNA comprises a 7mG(5')ppp(5')NlmpNp 5' terminal cap and a polyA tail.


16/853973

186. (New) A composition comprising a messenger ribonucleic acid (mRNA) comprising an open reading frame… .

196.    (New) The composition of claim 186, wherein the mRNA comprises a chemical modification.

197.    (New) The composition of claim 196, wherein the chemical modification is 1-methylpseudouridine or 1-ethylpseudouridine.

199.    (New) The composition of claim 186, wherein the mRNA further comprises a 5' terminal cap.

200.    (New) The composition of claim 199, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp.


16/897734

1.    (Currently Amended) A respiratory virus vaccine, comprising:
a ribonucleic acid (RNA)  having an open reading frame encoding a respiratory virus antigenic polypeptide, wherein the RNA is formulated in a  lipid nanoparticle.

66.    (Currently Amended) The vaccine of claim 1 , wherein the one RNA polynucleotide comprises  a chemical modification.

69.    (Currently Amended) The vaccine of claim 66, wherein the chemical modification is a Nl-methylpseudouridine or Nl-ethylpseudouridine.

70.    (Currently Amended) The vaccine of claim 66, wherein at least 80% of the uracil in the open reading frame has a chemical modification.

73.    (Currently Amended) The vaccine of claim 1, wherein the one RNA comprises a 5' terminal cap.

74.    (Original) The vaccine of claim 73, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp.


Rejections over documents that recite 1-methyl-psuedorudine in the claims, but not 1-ethylpseudouridine
A further search of the patent literature revealed 24 more issued US patents with an inventor and/or assignee in common with the instant application, and claims that conflict with those of the instant application because they claim the use of 1-methyl-pseudouridine in an RNA encoding an open reading frame that is intended for use in the expression of the open reading frame in a eukaryotic cell. As discussed above under 35 USC 103 rejections, the substitution of instantly recited 1-ethyl-pseudouracil for the 1-methyl-pseudouracil of the conflicting claims is considered to have been obvious in view of their homologous structures. 

Those of ordinary skill in the art at the time of the invention were well aware of the advantages of constructing synthetic RNAs comprising a 5’-cap, 5’- and 3’-UTRs, and a poly-A tail as these elements were known to influence the stability of the RNA as well as the efficiency of its translation. For example, Kariko et al (US 20110143397) provided guidance for the construction of synthetic mRNAs.  Kariko taught that “all or nearly all of the uridine nucleosides in the first single-stranded mRNA are replaced by pseudouridine nucleosides (paragraph 12), such as 1-methyl-pseudouridine (paragraph 140). Kariko also taught that in some embodiments, the mRNA is polyadenylated with a tail of 50-200 nucleotides, e.g., preferably 100-200, 150-200 nucleotides, or greater than 150 nucleotides. Also, to maximize efficiency of expression in the cells, it is preferred that the majority of mRNA molecules contain a cap. Moreover, certain 5' and 3' UTRs, such as those for alpha and beta globins are known to improve mRNA stability and expression of mRNAs. Thus, in some preferred embodiments, the mRNAs exhibit a 5' UTR and/or a 3' UTR that results in greater mRNA stability and higher expression of the mRNA in the cells (e.g., an alpha globin or a beta globin 5' UTR and/or 3' UTR).  See paragraph 36. In some preferred embodiments, the mRNA used in the methods of the present invention has a cap with a cap1 structure (paragraph 37). Accordingly, it would have been obvious to have modified the 1-methyl-pseudouridine RNAs of the listed prima facie obvious in view of the fact that these compounds were structural homologs that differ by the successive addition of the same chemical group such that are of sufficiently close structural similarity that there is a presumed expectation that they will possess similar properties. See MPEP 2144.09. In this case the modified nucleotide 1-ethylpseudouridine differs from 1-methylpseudouridine by only a single methylene group (1-ethyl vs 1-methyl), and so is considered to be a homolog of sufficiently close structural similarity that there is a presumed expectation that it will have similar properties to 1-methylpseudouridine.  One of ordinary skill would have reasonably expected 1-ethylpseudouridine to be able to substitute functionally for 1-methylpseudouridine in an mRNA because the uridine moiety would have the same hydrogen bonding potential and so would not alter codon recognition during protein synthesis. The difference in size between the two nucleotides is very small, providing a reasonable expectation of being recognized by RNA polymerase during RNA synthesis. One of ordinary skill in organic chemistry would have been capable of synthesizing 1-ethyl-pseudo-UTP for use in making the mRNA in view of the fact that pseudouracil tri-phosphate was commercially available (Kariko at paragraph 340) and was structurally similar. Moreover, Hoerr taught that one of skill in the art was capable of synthesizing 1-methyl-pseudouracil for incorporation into mRNAs (paragraph 51). Thus the invention as whole was prima facie obvious.

Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately over the claims of each one of U.S. Patent Nos. 9751925 (of record), 9814760, 9872900 (of record), 10022435 (of record), 10143723, 10172808, 10285950, 10322090, 10322091, 10335486, 10379767, 10383951, 10406113, 10449244, 10463751, 10501513, 10577403, 10646549, 10702597, 10702597, 10703789, 10709779, 10837039, 10849920, and 10881730, each in view of Kariko et al (US 20110143397). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed above.
Below is a list of representative claims, or portions thereof, from each patent.
US 9751925 

1. An mRNA encoding a polypeptide, the mRNA comprising: (i) a 5'-cap structure; (ii) a 5'-UTR; (iii) an open reading frame (ORF) encoding the polypeptide, wherein at least 95% of uracils in the ORF are 5-methoxyuracils; and wherein the uracil content in the ORF is between the theoretical minimum and 150% of the theoretical minimum, (iv) a 3'-UTR; and (v) a poly-A region; wherein the level of expression in a mammalian cell of the encoded polypeptide from the mRNA is increased relative to a reference mRNA comprising a reference open reading frame (rORF) encoding the polypeptide, wherein at least 95% of uracils in the rORF are 5-methoxyuracils, and wherein the uracil content in the rORF is from about 190% to about 200% of the theoretical minimum.

8. The mRNA of claim 1, wherein expression of the polypeptide in HeLa cells transfected with the mRNA of claim 1 using Lipofectamine 2000, followed by an incubation for 18-22 hours at 37.degree. C., is comparable to expression of said polypeptide from an mRNA comprising a modified reference open reading frame (mrORF) encoding said polypeptide, wherein 100% of the uracils in the mrORF are 1-methylpseudouracils.



11. The mRNA of claim 1, wherein the 3'-UTR is an alpha-globin 3'-UTR.


US 9814760 

1. An isolated mRNA comprising; (a) a first region comprising an open reading frame having at least 95% identity to SEQ ID NO: 1871 encoding a polypeptide having the sequence of SEQ ID NO: 967 consisting of nucleotides selected from 1-methyl-pseudouridine, cytidine, adenosine, and guanosine; (b) a first flanking region located at the 5' terminus of said first region comprising; (i) a 5'-UTR including a Kozak sequence; and (ii) at least one 5' terminal cap; (c) a second flanking region located at the 3' terminus of said first region comprising; (i') a 3'-UTR; and (ii') a 3' tailing sequence of linked nucleosides.
3. The isolated mRNA of claim 1, wherein the 3' tailing sequence of linked nucleosides is selected from the group consisting of a poly-A tail of approximately 160 nucleotides and a polyA-G quartet.

US 9872900 

1. A nucleic acid vaccine, comprising: one or more RNA polynucleotides having an open reading frame… .

5. The vaccine of claim 1 wherein the chemical modification is selected from the group consisting of pseudouridine, N1-methylpseudouridine,… .


US 10022435 

1. A method of vaccinating a subject comprising administering to the subject a nucleic acid vaccine comprising one or more RNA polynucleotides comprising an open reading frame… .

12. The method of claim 1, wherein the polynucleotide comprises at least one 5' terminal cap and at least one chemical modification.

15. The method of claim 1, wherein the RNA polynucleotide includes a chemical modification selected from the group consisting of pseudouridine, N1-methylpseudouridine,… .


US 10143723 

1. A method for treating cancer in a subject by inducing or enhancing an anti-tumor immune response, comprising administering to the subject a messenger RNA (mRNA) encoding an OX40L polypeptide, wherein the mRNA comprises a 3' untranslated region (UTR) comprising at least one microRNA-122 (miR-122) binding site, thereby treating cancer in the subject by inducing or enhancing an anti-tumor immune response.

9. The method of claim 8, wherein the mRNA is fully modified with chemically-modified uridines. 




US 10172808 

1. A method for treating cancer in a subject by inducing or enhancing an anti-tumor immune response, comprising administering to the subject a first messenger RNA (mRNA) encoding an IL-23 polypeptide… .

6. The method of claim 5, wherein the first mRNA, second mRNA and third mRNA each comprise a 3' untranslated region (UTR) comprising at least one microRNA-122 (miR-122) binding site.

11. The method of claim 9, wherein the first, second and third mRNAs are fully modified with N1-methylpseudouridine.


US 10285950 

1. A method for treating cancer in a subject by activating T cells in vivo, comprising administering to the subject (i) a first messenger RNA (mRNA) comprising an open reading frame (ORF) encoding a human IL-23 polypeptide; (ii) a second mRNA comprising an ORF encoding a human IL-36gamma polypeptide; and (iii) a third mRNA comprising an ORF encoding a human OX40L polypeptide, thereby activating T cells in vivo to treat cancer in the subject. 

10. The method of claim 7, wherein the first mRNA, second mRNA and third mRNA each comprise a 5' untranslated region (UTR) comprising the nucleotide sequence as set forth in SEQ ID NO: 27, and a 3' UTR comprising the nucleotide sequence as set forth in SEQ ID NO: 120. 

11. The method of claim 10, wherein the first, second and third mRNAs are each fully modified with chemically-modified uridines. 

12. The method of claim 11, wherein the chemically modified uridines are N1-methylpseudouridines.


US 10322090 

1. A lipid nanoparticle comprising: (i) a first mRNA comprising an open reading frame (ORF) encoding a human IL-23 polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 141; (ii) a second mRNA comprising an ORF encoding a human IL-36 gamma polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 143; and (iii) a third mRNA comprising an ORF encoding a human OX40L polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 145.

3. The lipid nanoparticle of claim 1, wherein each of the first mRNA, second mRNA, and third mRNA comprise a 3' untranslated region (UTR) comprising at least one microRNA-binding site.



9. The lipid nanoparticle of claim 1, wherein each of the first, second, and third mRNAs comprise a 5' untranslated region (UTR). 

10. The lipid nanoparticle of claim 9, wherein the 5'UTR comprises a nucleotide sequence selected from the group consisting of: the nucleotide sequence as set forth in SEQ ID NO: 27, and a nucleotide sequence having at least 90% identity to SEQ ID NO: 27. 

11. The lipid nanoparticle of claim 1, wherein each of the first, second, and third mRNAs are chemically modified. 

12. The lipid nanoparticle of claim 11, wherein each of the first, second, and third mRNAs are fully modified with N1-methylpseudouridine. 


US 10322091

1. A lipid nanoparticle comprising: (i) a first mRNA comprising an open reading frame (ORF) encoding a human IL-23 polypeptide; (ii) a second mRNA comprising an ORF encoding a human IL-36 gamma polypeptide; and (iii) a third mRNA comprising an ORF encoding a human OX40L polypeptide.

9. The lipid nanoparticle of claim 1, wherein each of the first, second, and third mRNAs comprise a 5'cap, a 5'untranslated region (UTR), a 3'UTR and a polyA tail.

14. A lipid nanoparticle comprising: (i) a first mRNA comprising an ORF encoding a human IL-23 polypeptide; (ii) a second mRNA comprising an ORF encoding a human IL-36 gamma polypeptide; and (iii) a third mRNA comprising an ORF encoding a human OX40L polypeptide, wherein each of the first, second, and third mRNAs are fully modified with chemically-modified uridines. 

15. The lipid nanoparticle of claim 14, wherein each of the first, second, and third mRNAs are fully modified with N1-methylpseudouridine.

25. A lipid nanoparticle comprising: (i) a first mRNA comprising an ORF encoding a human IL-23 polypeptide comprising the amino acid sequence as set forth in SEQ ID NO: 140; (ii) a second mRNA comprising an ORF encoding a human IL-36 gamma polypeptide comprising the amino acid sequence as set forth in SEQ ID NO: 16; and (iii) a third mRNA comprising an ORF encoding a human OX40L polypeptide comprising the amino acid sequence as set forth in SEQ ID NO: 21, wherein each of the first, second, and third mRNAs are fully modified with N1-methylpseudouridines. 

26. The lipid nanoparticle of claim 25, wherein each of the first, second, and third mRNAs comprise a 5'cap, a 5' untranslated region (UTR), a 3'UTR and a polyA tail. 


US 10335486

1. A method for treating cancer in a subject by inducing or enhancing an anti-tumor immune response, comprising administering to the subject a 

8. The method of claim 1, wherein the first, second and third mRNAs are chemically modified. 

9. The method of claim 8, wherein the first, second and third mRNAs are fully modified with chemically-modified uridines. 

10. The method of claim 8, wherein the first, second and third mRNAs are fully modified with N1-methylpseudouridine. 


US 10379767

6. A method for treating cancer in a subject by activating T cells in vivo, comprising administering to the subject a lipid nanoparticle (LNP) encapsulated messenger RNA (mRNA) encoding a human OX40L polypeptide, wherein the mRNA comprises an open reading frame comprising a nucleotide sequence at least 90% identical to SEQ ID NO: 4, thereby activating T cells in vivo, to treat cancer in the subject.

10. The method of claim 6, wherein the mRNA is fully modified with chemically-modified uridines. 

11. The method of claim 10, wherein the chemically-modified uridines are N1-methylpseudouridines (m1.psi.). 


US 10383951

6. A method for treating cancer in a subject by increasing the number of NK cells in vivo, comprising administering to the subject a lipid nanoparticle (LNP) encapsulated messenger RNA (mRNA) encoding a human OX40L polypeptide, wherein the mRNA comprises an open reading frame comprising a nucleotide sequence at least 90% identical to SEQ ID NO: 4, thereby increasing the number of NK cells in vivo, to treat cancer in the subject.

11. The method of claim 6, wherein the mRNA is fully modified with chemically-modified uridines.

12. The method of claim 6, wherein the mRNA comprises a 5' UTR comprising the nucleotide sequence as set forth in SEQ ID NO: 27, and a 3' UTR comprising the nucleotide sequence as set forth in SEQ ID NO: 63. 
 
13. The method of claim 6, wherein the mRNA comprises a 3' UTR comprising at least one microRNA-122 (miR-122) binding site, wherein the miR-122 binding site is a miR-122-3p binding site or a miR-122-5-binding site.

21. The method of claim 11, wherein the chemically-modified uridines are N1-methylpseudouridines (m1.psi.). 


US 10406113

7. A lipid nanoparticle comprising: (i) a first mRNA comprising an ORF encoding a human IL-23 polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 141; (ii) a second mRNA comprising an ORF encoding a human IL-36 gamma polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 143; and (iii) a third mRNA comprising an ORF encoding a human OX40L polypeptide, wherein the ORF is at least 80% identical to the nucleotide sequence of SEQ ID NO: 145, wherein the lipid nanoparticle comprises a molar ratio of 20-60% ionizable amino lipid, 5-25% phospholipid, 25-55% sterol, and 0.5-1.5% PEG-modified lipid. 

8. The lipid nanoparticle of claim 7, wherein the lipid nanoparticle comprises a molar ratio of 50% ionizable amino lipid, 10% phospholipid, 38.5% sterol, and 1.5% PEG-modified lipid. 

10. The lipid nanoparticle of claim 8, wherein the ionizable amino lipid comprises a compound having the formula:… .
 
11. The lipid nanoparticle of claim 10, wherein the sterol is cholesterol and the PEG-modified lipid is PEG-DMG. 

12. The lipid nanoparticle of claim 10, wherein (i) the first mRNA comprises an ORF at least 85%, at least 90%, at least 95%, or at least 98% identical to the nucleotide sequence of SEQ ID NO: 141; (ii) the second mRNA comprises an ORF at least 85%, at least 90%, at least 95%, or at least 98% identical to the nucleotide sequence of SEQ ID NO: 143; and (iii) the third mRNA comprises an ORF at least 85%, at least 90%, at least 95%, or at least 98% identical to the nucleotide sequence of SEQ ID NO: 145. 

13. The lipid nanoparticle of claim 12, wherein each of the first mRNA, second mRNA, and third mRNA comprise a 3' untranslated region (UTR) comprising at least one microRNA-binding site. 

14. The lipid nanoparticle of claim 13, wherein the at least one microRNA binding site is a miR-122 binding site. 

15. The lipid nanoparticle of claim 14, wherein the miR-122 binding site is a miR-122-5p binding site. 

16. The lipid nanoparticle of claim 15, wherein the miR-122-5p binding site comprises the nucleotide sequence as set forth in SEQ ID NO: 26. 

17. The lipid nanoparticle of claim 16, wherein each of the first, second, and third mRNAs are chemically modified. 

18. The lipid nanoparticle of claim 17, wherein each of the first, second, and third mRNAs are fully modified with N1-methylpseudouridine.


US 10449244

1. A Zika virus (ZIKV) immunogenic composition, comprising: a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding a ZIKV antigenic polypeptide formulated in a lipid nanoparticle. 
11. The ZIKV immunogenic composition of claim 1, wherein the RNA polynucleotide comprises a chemical modification. 

13. The ZIKV immunogenic composition of claim 11, wherein at least 80% of the uracil in the open reading frame have a chemical modification. 
14. The ZIKV immunogenic composition of claim 13, wherein 100% of the uracil in the open reading frame has a chemical modification.


US 10463751

1. A pharmaceutical composition comprising a plurality of lipid nanoparticles comprising a cationic lipid, a non-cationic lipid, cholesterol, and a PEG lipid, wherein the plurality of lipid nanoparticles has a mean particle size of between 80 nm and 160 nm and encapsulate an mRNA comprising: (a) an open reading frame encoding a cytoskeletal protein and consisting of nucleotides selected from N1-methyl-pseudouridine, cytidine, adenosine, and guanosine; (b) a 5'-untranslated region (UTR); (c) at least one 5' cap structure; (d) a 3'-UTR; and (e) a 3' tailing sequence of linked nucleosides.

2. The pharmaceutical composition of claim 1, wherein the 5' untranslated region is heterologous to the coding region of the mRNA. 
 
3. The pharmaceutical composition of claim 1, wherein the 3' untranslated region is heterologous to the coding region of the mRNA.

6. The pharmaceutical composition of claim 1, wherein the at least one 5' terminal cap is selected from the group consisting of Cap0, Cap1, ARCA, inosine, N1-methyl-guanosine, 2'fluoro-guanosine, 7-deaza-guanosine, 8-oxo-guanosine, 2-amino-guanosine, LNA-guanosine, and 2-azido-guanosine.


US 10501513

1. A pharmaceutical composition comprising a plurality of lipid nanoparticles comprising a cationic lipid, a non-cationic lipid, cholesterol, and a PEG lipid, wherein the plurality of lipid nanoparticles has a mean particle size of between 80 nm and 150 nm and encapsulate an mRNA comprising: (a) an open reading frame encoding an oncology-related protein and consisting of nucleotides selected from N1-methyl-pseudouridine, cytidine, adenosine, and guanosine; (b) a 5'-untranslated region (UTR); (c) at least one 5' cap structure; (d) a 3'-UTR; and (e) a 3' tailing sequence of linked nucleosides. 
2. The pharmaceutical composition of claim 1, wherein the 5' untranslated region is heterologous to the coding region of the mRNA. 
3. The pharmaceutical composition of claim 1, wherein the 3' untranslated region is heterologous to the coding region of the mRNA.
9. The pharmaceutical composition of claim 1, wherein the at least one 5' terminal cap is selected from the group consisting of Cap0, Cap1, ARCA, inosine, N1-methyl-guanosine, 2'fluoro-guanosine, 7-deaza-guanosine, 8-oxo-guanosine, 2-amino-guanosine, LNA-guanosine, and 2-azido-guanosine.


US 10577403

1. A pharmaceutical composition comprising: a plurality of lipid nanoparticles comprising a cationic lipid, a neutral lipid, a cholesterol, and a PEG lipid, wherein the plurality of lipid nanoparticles has a mean particle size of between 80 nm and 160 nm; and wherein the lipid 

5. The pharmaceutical composition of claim 1, wherein the at least one 5'-cap structure cap1, ARCA, inosine, N1-methyl-guanosine, 2'-fluoro-guanosine, 7-deaza-guanosine, 8-oxo-guanosine, 2-amino-guanosine, LNA-guanosine, or 2-azido-guanosine. 
 
6. The pharmaceutical composition of claim 5, wherein the at least one 5'-cap structure is cap0, cap1, or ARCA. 
 
7. The pharmaceutical composition of claim 1, wherein the 3'-UTR is an alpha-globin 3'-UTR. 
 
8. The pharmaceutical composition of claim 1, wherein the poly-A tail is at least 16 nucleotides in length.


US 10646549

6. A method for treating cancer in a subject by inducing an anti-tumor immune response, comprising administering intratumorally to the subject a LNP encapsulated mRNA comprising an ORF encoding a human IL-12 polypeptide, wherein the LNP comprises an ionizable amino lipid; a phospholipid; a sterol; and a PEG-modified lipid, and wherein the mRNA comprises an ORF comprising a nucleotide sequence at least 90% identical to SEQ ID NO: 237. 
 
7. The method of claim 6, wherein the mRNA comprises the nucleotide sequence as set forth in SEQ ID NO: 237. 
 
10. The method of claim 7, wherein the mRNA comprises a 3' UTR comprising the sequence set forth in SEQ ID NO: 240. 
 
11. The method of claim 10, wherein the mRNA comprises a 5' UTR comprising the sequence set forth in SEQ ID NO: 135. 
 
12. The method of claim 7, wherein the mRNA is fully modified with chemically-modified uridines. 
 
13. The method of claim 12, wherein the chemically-modified uridines are N1-methylpseudouridines (m1.psi.).


US 10702597

1. A Chikungunya virus (CHIKV) vaccine, comprising: a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a CHIKV antigenic polypeptide comprising CHIKV E2 protein formulated in a lipid nanoparticle in an effective amount to produce an immune response in a subject administered the CHIKV vaccine, wherein the lipid nanoparticle comprises a cationic lipid, a PEG-modified lipid, a sterol, and a non-cationic lipid.

9. The CHIKV vaccine of claim 1, wherein the RNA polynucleotide comprises a chemical modification. 

10. The CHIKV vaccine of claim 9, wherein the chemical modification is a N1-methylpseudouridine. 
 
11. The CHIKV vaccine of claim 9, wherein at least 80% of the uracil in the open reading frame have a chemical modification. 
 
12. The CHIKV vaccine of claim 11, wherein 100% of the uracil in the open reading frame have a chemical modification. 
 
13. The CHIKV vaccine of claim 1, wherein the RNA polynucleotide further encodes a 5' terminal cap. 
 
14. The CHIKV vaccine of claim 13, wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp.


US 10703789

1. A pharmaceutical composition comprising: a plurality of lipid nanoparticles comprising a cationic lipid, a neutral lipid, a cholesterol, and a PEG lipid, wherein the plurality of lipid nanoparticles has a mean particle size of between 80 nm and 160 nm; and wherein the lipid nanoparticles comprise an mRNA encoding a polypeptide, wherein the mRNA comprises: (i) at least one 5'-cap structure; (ii) a 5'-UTR; (iii) an open reading frame encoding the polypeptide and consisting of nucleotides including N1-methyl-pseudouridine, cytosine, adenine, and guanine; (iv) a 3'-UTR; and (v) a poly-A region of least 100 nucleotides in length.

5. The pharmaceutical composition of claim 1, wherein the at least one 5'-cap structure is cap0, cap1, ARCA, inosine, N1-methyl-guanosine, 2'-fluoro-guanosine, 7-deaza-guanosine, 8-oxo-guanosine, 2-amino-guanosine, LNA-guanosine, or 2-azido-guanosine. 
 
6. The pharmaceutical composition of claim 5, wherein the at least one 5'-cap structure is cap0, cap1, or ARCA. 
 
7. The pharmaceutical composition of claim 1, wherein the 3'-UTR is an alpha-globin 3'-UTR. 
 
8. The pharmaceutical composition of claim 1, wherein the poly-A tail is at least 160 nucleotides in length.


US 10709779

1. A method of vaccinating a subject comprising administering to the subject a nucleic acid vaccine comprising one or more messenger ribonucleic acid (mRNA) polynucleotides comprising an open reading frame… .
 
5. The method of claim 1, wherein the polynucleotide has a poly-A tail of 80-250 nucleotides in length.

7. The method of claim 1, wherein the mRNA polynucleotide includes a chemical modification selected from the group consisting of pseudouridine, N1-methylpseudouridine, 2-thiouridine, 4'-thiouridine, 5-methylcytosine, 2-thio-1-methyl-1-deaza-pseudouridine, 2-thio-1-methyl-pseudouridine, 2-thio-5-aza-


US 10837039

1. A method for synthesizing a capped mRNA molecule of a given sequence and administering the mRNA to a cell, comprising the following steps: a) determining the fraction for each of the four nucleotides G, A, C and U in said mRNA molecule of the given sequence, b) synthesizing said mRNA molecule comprising an open reading frame by in vitro transcription in a sequence-optimized reaction mix, wherein said sequence-optimized reaction mix comprises the four ribonucleoside triphosphates (NTPs) GTP, ATP, CTP and UTP, wherein the relative proportion of each of the four ribonucleoside triphosphates in the sequence-optimized reaction mix corresponds to the fraction of the respective nucleotide in said mRNA molecule determined in step (a), a buffer, a DNA template, and an RNA polymerase, wherein: before the start of the in vitro transcription a cap analog is added to the sequence-optimized reaction mix to produce the capped mRNA; or after the in vitro transcription a capping enzyme is used to produce the capped mRNA, and c) adminstering the mRNA to a cell.

5. The method of claim 1, wherein a part or all of at least one ribonucleoside triphosphate is replaced by a modified nucleoside triphosphate. 
 

6. The method of claim 5, wherein said modified nucleoside triphosphate is selected from the group consisting of pseudouridine-5'-triphosphate, 1-methylpseudouridine-5'-triphosphate, 2-thiouridine-5'-triphosphate, 4-thiouridine-5'-triphosphate and 5-methylcytidine-5'-triphosphate.

14. The method of claim 1, wherein after the in vitro transcription a capping enzyme is used to produce the capped mRNA. 


16. The method of claim 1, wherein the mRNA comprises a Poly(A) tail sequence.


US 10849920

1. A method of reducing or inhibiting a systemic anti-drug antibody (ADA) response in a human subject, comprising intravenously administering to the subject a lipid nanoparticle (LNP) comprising a messenger RNA (mRNA) comprising an open reading frame encoding a polypeptide of interest, and a 3'UTR comprising at least one microRNA (miR) 142-3p binding site, wherein all uracil nucleobases in the mRNA are replaced with modified uracil nucleobases, such that a systemic ADA response to the polypeptide of interest is reduced or inhibited in the subject, wherein the reduced or inhibited ADA response comprises a reduced or inhibited IgG antibody response to the polypeptide of interest in the subject.


US 10881730

1. An immunomodulatory therapeutic composition comprising an mRNA formulated in a lipid nanoparticle (LNP), wherein: the mRNA comprises an open reading frame encoding a concatemer of four KRAS activating oncogene mutation peptides, each of the KRAS activating oncogene mutation peptides having an amino acid sequence independently selected from the group consisting of SEQ ID NOs: 121, 36, 39, 122, 37, 40, 123, 38, 41, 124, 125, and 72.

5. The immunomodulatory therapeutic composition of claim 1, wherein the open reading frame comprises nucleotide sequence SEQ ID NO: 169. 
 
6. The immunomodulatory therapeutic composition of claim 5, wherein all uridine nucleosides in the mRNA are N1-methylpseudouridine. 
 
7. The immunomodulatory therapeutic composition of claim 1, wherein the mRNA comprises nucleotide sequence SEQ ID NO: 167. 
 
8. The immunomodulatory therapeutic composition of claim 7, wherein all uridine nucleosides in the mRNA are N1-methylpseudouridine.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:


See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635